DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 26, 29-33, and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurashima et al. (US 2002/0017710; herein “Kurashima”) in view of Hara et al. (US 6,566,232; herein “Hara”) and Hayasaka et al (US 6,809,421; herein referred to as "Hayasaka").
Regarding claim 21, Kurashima discloses in Figs. 1A-2C, 8 and related text a method of forming a conductive interconnect in a microelectronic device, the method comprising:
providing a die having a first side (top side as shown in Fig. 2B) and a second side (bottom side as shown in Fig. 2B) opposite to the first side, the die further having a bond-pad (14, see [0101]) positioned on the first side;
forming a passage (18, see [0105]) completely through the die and the bond-pad, wherein the passage defines an opening at the second side of the die;
depositing an insulative layer (22, see [0109]) in the passage;
depositing a first conductive material (28, see [0118]) in a first portion of the passage adjacent to the first side of the die (top side) to form a conductive plug electrically connected to the bond-pad (electrically connected via 30 once applied, see [0125] and Fig. 8), wherein the first portion of the passage extends from adjacent the first side of the die only partially to the second side of the die (note that one can choose a “portion” of the passage such that it reads on the limitation), wherein the first 
after depositing the first conductive material, depositing a second conductive material (30, see [0125]) in contact with the conductive plug (28).
Kurashima does not disclose 
depositing the first conductive material at least partially on the bond-pad;
the second conductive material (a) through the opening in the passage at the second side of the die in a direction toward the conductive plug and the first side of the die and (b) in a second portion of the passage to at least generally fill the passage from the conductive plug to the second side of the die, wherein the second conductive material directly contacts the insulative layer between the first side of the die and the second side of the die.
In the same field of endeavor, Hara teaches in Fig. 2(c) and related text a 
depositing the first conductive material (34, see col. 4 line 45) at least partially on the bond-pad (20, see col. 4 line 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurashima by depositing the first conductive material at least partially on the bond-pad, as taught by Hara, in order to employ a thermal oxidation method of forming the insulating layer in the passage (see col. 4 line 37-43) simplifying manufacture, allowing for thinner oxide layers and thereby smaller vias, and allowing for better electrical connection to the bond-pad.
In the same field of endeavor, Hayasaka teaches in Figs. 17A-B and related text 
a second conductive material (8, see col. 18 lines 2-3) through the opening in the passage at the second side of the die in a direction toward the conductive plug and the first side of the die and (b) and in a second portion of the passage (bottom portion 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurashima by having the second conductive material through the opening in the passage at the second side of the die a direction toward the conductive plug and the first side of the die and and in a second portion of the passage to at least generally fill the passage from the conductive plug to the second side of the die, wherein the second conductive material directly contacts the insulative layer between the first side of the die and the second side of the die, as taught by Hayasaka in order to bring the first conductive material into contact with the sidewalls of the passage and achieve a stronger bond of the first conductive material (see col. 18 line 12-15).
Regarding claim 22, the combined device shows depositing the first conductive material (Hayasaka: 15) includes depositing the first conductive material such that the insulative layer (14) is between the die and the first conductive material, and wherein depositing the second conductive (8) material includes depositing the second conductive material such that the insulative layer is between the die and the second conductive material.
Regarding claim 26, Kurashima discloses in Figs. 1A-2C, 8 and related text a method of forming a conductive interconnect in a microfeature workpiece, the microfeature workpiece having a first side (top side as shown in Fig. 2B), a second side (bottom side as shown in Fig. 2B) opposite to the first side, a bond-pad (14, see [0101]) formed on the first side, and a die, the method comprising:
forming a passage (18, see [0105]) completely through the bond-pad and the die from the first side of the microfeature workpiece to the second side of the microfeature workpiece;

depositing a first conductive material (28, see [0118]) in a first portion of the passage adjacent to the first side (top side) of the microfeature workpiece to form a conductive plug in contact (electrically contacting via 30 once applied, for example, see [0125] and Fig. 8) with the bond-pad, wherein the first conductive material directly contacts the insulative layer (22) between the first side of the microfeature workpiece and the second side of the microfeature workpiece; and
after depositing the first conductive material in the first portion of the passage, depositing a second conductive material (30, see [0125]) in contact with the conductive plug (28), wherein the second conductive material (30; e.g. solder, see [0125]) is different than the first conductive material (28; e.g. conductive paste or resin, see [0118]).
Kurashima does not disclose 
depositing the first conductive material in direct physical contact with the bond-pad to form the conductive plug that extends through the passage from the first side only partially toward the second side;
the second conductive material in a second portion of the passage to at least generally fill the passage from the conductive plug to the second side of the microfeature workpiece, wherein the second conductive material directly contacts the insulative layer between the first side of the microfeature workpiece and the second side of the microfeature workpiece.
In the same field of endeavor, Hara teaches in Fig. 2(c) and related text a 
depositing the first conductive material (34, see col. 4 line 45) in direct physical contact with the bond-pad (20, see col. 4 line 36).

In the same field of endeavor, Hayasaka teaches in Figs. 17A-B and related text 
the conductive plug (15, see col. 18 line 1) extends through the passage from the first side only partially toward the second side;
 a second conductive material (8, see col. 18 lines 2-3) in a second portion of the passage (bottom portion of passage) to at least generally fill the passage from the conductive plug (15) to the second side of the microfeature workpiece, wherein the second conductive material directly contacts the insulative layer (14, see col. 12 line 50) between the first side of the microfeature workpiece and the second side of the microfeature workpiece. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurashima by having the conductive plug extending through the passage from the first side only partially toward the second side and the second conductive material in a second portion of the passage to at least generally fill the passage from the conductive plug to the second side of the microfeature workpiece, wherein the second conductive material directly contacts the insulative layer between the first side of the microfeature workpiece and the second side of the microfeature workpiece, as taught by Hayasaka in order to bring the first conductive material into contact with the sidewalls of the passage and achieve a stronger bond of the first conductive material (see col. 18 line 12-15).
Regarding claim 29, the combined device shows depositing the first conductive material (Hayasaka: 15) includes depositing the first conductive material such that the insulative layer (14) is between the die and the first conductive material, and wherein depositing the second conductive (8) material includes depositing the second conductive material such that the insulative layer is between the die and the second conductive material.
Regarding claim 30, Kurashima further discloses forming a metallic layer (16, see [0103]) on the first side (top side) of the microfeature workpiece.
Regarding claim 31, Kurashima further discloses forming the bond-pad (14) on the die.
Regarding claim 32, Kurashima discloses in Figs. 1A-2C, 8 and related text a method of forming a microelectronic device set having a first microelectronic device and a second microelectronic device, the first microelectronic device (a first one of devices shown in Fig. 8) having a first die (10, see [0098]) with a first integrated circuit (see [0101]) and a first bond-pad (14, see [0101]) electrically coupled to the first integrated circuit (see [0101]), the second microelectronic device (a second one of devices as shown in Fig. 8) having a second die (10) with a second integrated circuit (see [0101]) and a second bond-pad (14) electrically coupled (see [0101]) to the second integrated circuit, the method comprising:
forming a passage (24 of first device, see [0107]) completely through the first die and the first bond-pad;
depositing a first conductive material (28 of first device, see [0118]) in a first portion of the passage (24 of first device) to form a conductive plug electrically connected to the bond pad (14 of first device), the conductive plug in direct contact with an inner wall of the passage and having a boundary;
after depositing the first conductive material (28 of first device), depositing a second conductive material (30 of first device, see [0125]) in direct contact with the 
electrically coupling (see [0124]) the conductive interconnect to the second bond-pad (14 of second device) of the second microelectronic device.
Kurashima does not disclose 
depositing the first conductive material in direct physical contact with the first bond-pad to form the conductive plug extending only partially through the passage and having the boundary in the passage;
the second conductive material in a second portion of the passage in direct contact with the inner wall of the passage and to at least generally fill the passage.
In the same field of endeavor, Hara teaches in Fig. 2(c) and related text a 
depositing the first conductive material (34, see col. 4 line 45) in direct physical contact with the first bond-pad (20, see col. 4 line 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurashima by depositing the first conductive material at least partially on the first bond-pad, as taught by Hara, in order to employ a thermal oxidation method of forming the insulating layer in the passage (see col. 4 line 37-43) simplifying manufacture, allowing for thinner oxide layers and thereby smaller vias, and allowing for better electrical connection to the bond-pad.
In the same field of endeavor, Hayasaka teaches in Figs. 17A-B and related text 
the first conductive material forming the conductive plug (15, see col. 18 line 1) extending only partially through the passage and having a boundary in a passage (defined by inner walls of insulative layer 14, see col. 12 line 50);

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurashima by having the first conductive material forming the conductive plug extending only partially through the passage and having a boundary in a passage and the second conductive material in a second portion of the passage in direct contact with the inner wall of the passage and to at least generally fill the passage, as taught by Hayasaka in order to bring the first conductive material into contact with the sidewalls of the passage and achieve a stronger bond of the first conductive material (see col. 18 line 12-15).
Regarding claim 33, the combined device shows wherein forming a passage completely through the first die and the first bond-pad includes forming a passage having an insulative layer (Hayasaka: 14) that defines the inner wall of the passage, wherein the insulative layer is deposited between the first die (Hayasaka: 10, see col. 17 line 66) and the first conductive material (15) and between the first die and the second conductive material (8).
Regarding claim 35, Kurashima further discloses wherein electrically coupling the conductive interconnect of the first microelectronic device (first device) to the second bond-pad (14) of the second microelectronic device (second device) includes attaching the first microelectronic device to the second microelectronic device in a stacked-die arrangement (see Fig. 8).
Regarding claim 36, Kurashima further discloses wherein electrically coupling the conductive interconnect of the first microelectronic device (first device, e.g. bottom device) to the second bond-pad (14 of second device) of the second microelectronic device (second device, e.g. middle device) includes depositing a solder ball (30 of middle device, see [0125]) between the conductive interconnect and the second bond-pad.
Regarding claim 37, Kurashima further discloses wherein the passage is a first passage (24 of first device), and wherein the method further comprises:
forming a second passage (24 of second device) through the second die and the second bond-pad (14 of second device); and
filling the second passage with a third conductive material (28 of second device).
Claims 23 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurashima in view of Hara and Hayasaka as applied to claims 21 and 26 above, and further in view of Jimarez et al. (US 2002/0092676; herein referred to as “Jimarez”).
Regarding claims 23 and 27, Kurashima does not disclose wherein depositing the first conductive material (28) includes depositing an electronic ink.
In the same field of endeavor, Jimarez teaches a first conductive material (20, see [0026]) includes an electronic ink (see [0026]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kurashima by having the first conductive material including electronic ink, as taught by Jimarez, in order to achieve a desired physical property such as elastic modulus (see Jimarez [0025]-[0027]) and because when employing electronic printing processes, the plug only needs to be formed in the desired area therefore wasted material is reduced. Furthermore, Jimarez shows that electronic ink is an equivalent structure known in the art to solder (see [0026]).  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the electronic ink of Jimarez for the solder of Kurashima.
Claims 24 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurashima in view of Hara and Hayasaka as applied to claims 21 and 26 above, and further in view of Bock et al. (US 2004/0087441; herein referred to as “Bock”).
Regarding claims 24 and 28, Kurashima does not disclose wherein depositing the first conductive material (28) includes a nano-particle deposition.
In the same field of endeavor, Bock teaches wherein depositing a first conductive material includes a nano-particle deposition (abstract lines 15-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kurashima to have the first conductive material includes a nano-particle deposition as in Bock in order to deposit fine features.
Claims 25, 34, and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurashima in view of Hara and Hayasaka as applied to claims 21 and 32 above, and further in view of Mis et al. (US 5,767,010; herein “Mis”).
Regarding claims 25 and 34, Kurashima does not explicitly disclose wherein depositing the second conductive material (30) in a second portion of the passage includes biasing the conductive plug at an electrical potential.
In the same field of endeavor, Mis teaches in Figs. 3-5 and related text depositing a second conductive material (42, see col. 5 line 12-13) includes biasing (the first conductive material 34/38) at an electrical potential (see col. 5 lines 23-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurashima by biasing the first conductive material at an electrical potential to deposit a second conductive material, as taught by Mis, in order to plate the second conductive material only on the first conductive material (see Mis col. 5 line 23-25).
Regarding claim 39, Kurashima does not explicitly disclose wherein the depositing the second conductive material includes electroplating the second conductive material onto the first conductive material.
In the same field of endeavor, Mis teaches in Figs. 3-5 and related text depositing a second conductive material (42, see col. 5 line 12-13) includes electroplating (see col. 5 lines 16-17) the second conductive material onto the first conductive material (34/38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurashima by depositing the second conductive material includes electroplating the second conductive material onto the first conductive material, as taught by Mis, in order to plate the second conductive material only on the first conductive material (see Mis col. 5 line 23-25).
Regarding claims 40 and 41, the combined device of Kurashima, Hara, and Hayasaka shows wherein 
depositing the first conductive material (Hayasaka: 15) includes depositing the first conductive material via a first deposition process (CVD or sputtering, for example, see col. 12 line 56-59), 
but does not disclose 
wherein depositing the second conductive material includes depositing the second conductive material via a second deposition process different than the first deposition process;
wherein the second deposition process is an electroplating process.
In the same field of endeavor, Mis teaches in Figs. 3-5 and related text 

the second deposition process is an electroplating process.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurashima by depositing the second conductive material includes electroplating the second conductive material onto the first conductive material, as taught by Mis, in order to plate the second conductive material only on the first conductive material (see Mis col. 5 line 23-25). The claimed limitation “[the] second deposition process different than the first deposition process” is therefore taught by the combination of the first deposition process being CVD or sputtering, as shown by Hayasaka, and the second deposition process being electroplating, as shown by Mis.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurashima in view of Hara and Hayasaka as applied to claim 32 above, and further in view of Swan et al. (US 2003/0210534; herein referred to as “Swan”).
Regarding claim 38, Kurashima does not explicitly disclose forming a redistribution layer on the first die, the redistribution layer including a conductive line having a first end portion attached to the first bond-pad and a second end portion positioned outward of the first end portion, wherein the second end portion is configured to receive electrical signals and transmit the signals to at least the first integrated circuit of the first die and the second integrated circuit of the second die.
In the same field of endeavor, Swan teaches in Figs. 5, 7 and related text forming a redistribution layer (34, see [0018]) on the first die, the redistribution layer including a conductive line having a first end portion attached to the first bond-pad (16, see [0016]) and a second end portion positioned outward of the first end portion, wherein the second end portion is configured to receive 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurashima by having disclose forming a redistribution layer on the first die, the redistribution layer including a conductive line having a first end portion attached to the first bond-pad and a second end portion positioned outward of the first end portion, wherein the second end portion is configured to receive electrical signals and transmit the signals to at least the first integrated circuit of the first die and the second integrated circuit of the second die, as taught by Swan, in order to allow for transmission of signals between the components of the first and second die in a stacked arrangement (see Swan [0019]).

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 7-9) that claims 21, 26, and 32 are patentable over Kurashima, Hara, and Hayasaka because they do not teach of suggest "depositing a first conductive material in a first portion of the passage adjacent to the first side of the microfeature workpiece and in direct physical contact with the bond-pad to form a conductive plug that, extends through the passage from the first side only partially to the second side." Specifically, applicant argues that because “Kurashima teaches a method including depositing the conductive members 28 in the through holes 24 such that, as shown in Figure 2B, the conductive member 28 extend entirely through the through holes 24 from a first side of the semiconductor chip 10 to a second semiconductor substrate,” “as shown in Figure 2C of Hara, Kara expressly discloses that the conductive adhesive agent 34 is injected entirely into a connection hole 30 of a stacked unit 26 to electrically connect each semiconductor chip 24 in the stacked unit 26,” and “Hayasaka expressly discloses that the metal plug 15 entirely fills a through hole in the silicon substrate 
In response, the examiner disagrees. Specifically, regarding the language of claim 21, it is noted that the claim recites “depositing a first conductive material in a first portion of the passage,” and further stipulates “wherein the first portion of the passage extends from adjacent the first side of the die only partially to the second side of the die.” The claim requires the first portion to extend “only partially to the second side.” Further, the claim requires the deposition in the first portion, however does not preclude the deposition from also occurring in a second portion of the passage. Accordingly, the initial presence of a first conductive material beyond a first portion of the passage in the combined method of Kurashima, Hara, and Hayasaka does not compromise its teaching of the claimed invention.
Regarding the language of claims 26, it is noted that the claim recites “depositing a first conductive material in a first portion of the passage…to form a conductive plug electrically connected to the bond pad and extending only partially through the passage.” The claim requires the formed conductive plug extend “only partially through the passage.” Further, the claim requires the deposition in the first portion, however does not preclude the deposition from also occurring in a second portion of the passage. Accordingly, the initial presence of a first conductive material beyond a first portion of the passage in the combined method of Kurashima, Hara, and Hayasaka does not compromise its teaching of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/25/2021